DETAILED ACTION
	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/13/2021 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:  “…running the workstring assembly into a wellbore in which fluid is present…” should read as “…running the workstring assembly into [[a]] the wellbore in which fluid is present…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edvardsen (US Publication 2020/0300049 A1; herein “Edvardsen”).

	In regards to claim 1, Edvardsen discloses: A tool (as shown in at least figure 1) for cleaning debris from a wellbore (at least paragraph [0001] introduces “…the invention relates to a downhole tool string for cleaning a wellbore, wherein the downhole tool string comprises a rotatable material dislodging means, a reservoir for collecting dislodged material and a drive system for rotating the material dislodging means and circulating the well fluid through the downhole tool string and past the material dislodging means”), the tool comprising: 
	a rotational portion (portion of element 3 about at least 72) configured to be coupled to a first tubular housing ("tubular housing" element as shown in the annotated illustration of figure 4 below) that defines an upper exterior portion of a workstring assembly ("tubular housing" element is at least exterior to the "workstring assembly", at least 3, 9, as shown in at least figures 1 & 4-5, as defined by the Examiner) disposed in the wellbore such that rotation of the first tubular housing rotates the rotational portion (at least paragraphs [0041-0047] introduces “The second end portion 32 of the tool shaft 3 is connected to the gear 4. The gear 4 is connected to the pump 5 configured to drive the gear 4. The pump 5 is connected to the motor 6 by means of a shaft 51 for driving the pump 5. The pump 5 is driven with a rotational speed delivered from the motor 6. The rotational speed is continued by the pump 5 to the gear 4. The gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5”); and 
	a stationary portion (at least 7) at least partially surrounding the rotational portion (as shown in figures 1-5), wherein the stationary portion is configured to remain stationary relative to the first tubular housing while rotation of the first tubular housing rotates the rotational portion (Examiner notes that the claim only requires the stationary part to be stationary relative to the tubular housing, rather than stationary relative to the wellbore itself; with that being said, at least paragraphs [0001, 0031-0032, 0043, 0048-0049] and figures 1 & 6 introduces that the downhole tool is coupled to a wireline, which would establish for element 7 to be stationary relative to the rotating elements within element 7 being rotatable in light of at least motor 6); 
	wherein the rotational portion and the stationary portion are shaped and configured such that, when the workstring assembly is at least partially disposed in well fluid present in the wellbore, rotation of the first tubular housing relative to the stationary portion rotates the rotational portion relative to the stationary portion and thereby causes movement of well fluid such that well fluid flows into the workstring assembly (at least figures 2-5 introduces the well fluid 10 to circulate through the tool), thereby carrying debris from the wellbore into the workstring assembly (the circulating well fluid along with the “debris” created while the drill bit 2 makes contact with the formation, goes through filter 11, as described in at least paragraphs [0041-0047]; Examiner notes that the term “debris” in light of the instant application’s specification is broad in nature in which the specific physical size is not limited, as “debris” can range from a variety of different sizes, e.g. nanometer, micron, millimeter, etc.; with that being said, since “…filter 11 retains particles of a certain size, dependent on the filter mesh…”, Examiner notes that well fluid carrying “debris” can have the capability of entering the workstring assembly).

    PNG
    media_image1.png
    837
    722
    media_image1.png
    Greyscale


	In regards to claim 2, Edvardsen further discloses: wherein the rotational portion includes a rotor (at least 72) in the form of an auger (at least paragraphs [0026 and 0042] and figures 1-2 introduces “The tool shaft 3 is arranged with a screw 72, in the figure shown as an auger”).

	In regards to claim 3, Edvardsen further discloses: wherein the stationary portion includes anchors that are configured to engage a casing of the wellbore to restrict rotation of the stationary portion while the first tubular housing of the workstring assembly and the rotational portion are rotating (at least paragraph [0032] introduces “The wireline tractor may anchor the tool string assembly to the wellbore for avoiding rotation of the tool string assembly when the material dislodging means is operated”; Examiner hereby takes Official Notice that it is well known for wellbores to comprise of casing to prevent collapse and introduce integrity for downhole operations; see MPEP 2144.03, Section (A), Determine When It Is Appropriate To Take Official Notice Without Documentary Evidence To Support the Examiner’s Conclusion).

	In regards to claim 4, Edvardsen further discloses: wherein the rotational portion and the stationary portion form a progressive cavity pump (at least paragraphs [0041-0047] and figures 2-5 introduces for the combination of the portions along with its respective functional requirement(s) to transfer fluid by means of the progress, through the pump, of a sequence of small, fixed shape, discrete cavities, as its rotor is turned).

	In regards to claim 10, Edvardsen discloses: A system (as introduced in at least the abstract and figures 1-5) for cleaning debris from a wellbore (at least paragraph [0001] introduces “…the invention relates to a downhole tool string for cleaning a wellbore, wherein the downhole tool string comprises a rotatable material dislodging means, a reservoir for collecting dislodged material and a drive system for rotating the material dislodging means and circulating the well fluid through the downhole tool string and past the material dislodging means”), the system comprising: 
	a workstring assembly ("workstring assembly", at least 3, 9, as shown in at least figures 1 & 4-5) comprising: 
	an upper tubular portion (as shown in the annotated illustration of figure 4 below) defining an upper exterior housing of the workstring assembly (as shown in at least figures 1 & 4);
	a lower tubular portion (as shown in the annotated illustration of figure 2 below) defining a lower exterior housing of the workstring assembly (as shown in at least figures 1 & 2); and 
	a fluid moving tool (as shown in the annotated illustration of figure 2 below) coupled between the upper and lower tubular portions (as shown in at least figure 1), the fluid moving tool including a rotational portion (portion of element 3 about at least 72) and a stationary portion (at least 7) at least partially surrounding the rotational portion (as shown in at least figures 1-2), wherein rotation of the upper tubular portion relative to the stationary portion rotates the rotational portion relative to the stationary portion (Examiner notes that the claim only requires the stationary part to be stationary relative to the tubular housing, rather than stationary relative to the wellbore itself; with that being said, at least paragraphs [0001, 0031-0032, 0043, 0048-0049] and figures 1 & 6 introduces that the downhole tool is coupled to a wireline, which would establish for element 7 to be stationary relative to the rotating elements within element 7 being rotatable in light of at least motor 6), 
	wherein the rotational portion and the stationary portion are shaped and configured such that, when the lower tubular portion is at least partially disposed in well fluid, rotation of the upper tubular portion relative to the stationary portion rotates the rotational portion relative to the stationary portion and causes movement of the well fluid such that well fluid flows into the bore of the lower tubular portion (at least figures 2-5 introduces the well fluid 10 to circulate through the tool), thereby carrying debris from the wellbore into the bore of the lower tubular portion (the circulating well fluid along with the “debris” created while the drill bit 2 makes contact with the formation, goes through filter 11, as described in at least paragraphs [0041-0047]; Examiner notes that the term “debris” in light of the instant application’s specification is broad in nature in which the specific physical size is not limited, as “debris” can range from a variety of different sizes, e.g. nanometer, micron, millimeter, etc.; with that being said, since “…filter 11 retains particles of a certain size, dependent on the filter mesh…”, Examiner notes that well fluid carrying “debris” can have the capability of entering the workstring assembly).

    PNG
    media_image2.png
    914
    1451
    media_image2.png
    Greyscale


	In regards to claim 13, Edvardsen further discloses: wherein the rotational portion and the stationary portion form a progressive cavity pump (at least paragraphs [0041-0047] and figures 2-5 introduces for the combination of the portions along with its respective functional requirement(s) to transfer fluid by means of the progress, through the pump, of a sequence of small, fixed shape, discrete cavities, as its rotor is turned).

	In regards to claim 16, Edvardsen discloses: A method of removing debris from a wellbore that penetrates a surface (at least paragraph [0001, 0041-0047] introduces “…the invention relates to a downhole tool string for cleaning a wellbore, wherein the downhole tool string comprises a rotatable material dislodging means, a reservoir for collecting dislodged material and a drive system for rotating the material dislodging means and circulating the well fluid through the downhole tool string and past the material dislodging means”), comprising: connecting a fluid moving tool (as shown in the annotated illustration of figure 2 below) to an upper tubular portion (as shown in the annotated illustration of figure 4 below) defining an upper exterior housing of a workstring assembly ("workstring assembly", at least 3, 9, as shown in at least figures 1 & 4-5), the fluid moving tool including a stationary portion (at least 7) and a rotational portion (portion of element 3 about at least 72) that rotates when the upper exterior housing of the workstring assembly is rotated (at least paragraphs [0041-0047] introduces “The second end portion 32 of the tool shaft 3 is connected to the gear 4. The gear 4 is connected to the pump 5 configured to drive the gear 4. The pump 5 is connected to the motor 6 by means of a shaft 51 for driving the pump 5. The pump 5 is driven with a rotational speed delivered from the motor 6. The rotational speed is continued by the pump 5 to the gear 4. The gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5”); 
	connecting the upper exterior housing to a rotational power source that delivers rotational energy from a surface penetrated by the wellbore (at least paragraphs [0031, 0041-0047] introduces “The downhole tool string assembly may be connected to the wireline. The wireline may lower or hoist the tool string into or out of a wellbore. The wireline may transmit electric energy between the tool string and e.g. a control unit and/or power source at the surface”); 
	running the workstring assembly into the wellbore in which fluid is present (at least figures 2-5 introduces the well fluid 10 to circulate through the tool within the wellbore); and 
	operating the rotational power source to deliver rotational energy to rotate the upper exterior housing relative to the stationary portion of the fluid moving tool to cause rotation of the rotational portion of the fluid moving tool relative to the stationary portion (Examiner notes that the claim only requires the stationary part to be stationary relative to the tubular housing, rather than stationary relative to the wellbore itself; with that being said, at least paragraphs [0001, 0031-0032, 0043, 0048-0049] and figures 1 & 6 introduces that the downhole tool is coupled to a wireline, which would establish for element 7 to be stationary relative to the rotating elements within element 7 being rotatable in light of at least motor 6) and thereby moving the fluid into a lower end of the workstring assembly (at least figures 2-5 introduces the well fluid 10 to circulate through the tool within the wellbore; at least paragraphs [0041-0047] introduces “The second end portion 32 of the tool shaft 3 is connected to the gear 4. The gear 4 is connected to the pump 5 configured to drive the gear 4. The pump 5 is connected to the motor 6 by means of a shaft 51 for driving the pump 5. The pump 5 is driven with a rotational speed delivered from the motor 6. The rotational speed is continued by the pump 5 to the gear 4. The gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5”).

    PNG
    media_image3.png
    891
    641
    media_image3.png
    Greyscale


	In regards to claim 17, Edvardsen further discloses: capturing wellbore debris carried in the moving fluid in a debris chamber (at least 11) in the workstring assembly (the circulating well fluid along with the “debris” created while the drill bit 2 makes contact with the formation, goes through filter 11, as introduced in at least paragraphs [0041-0047] and figures 1 & 3).

	In regards to claim 18, Edvardsen further discloses: recirculating the moving fluid by expelling the moving fluid from the workstring assembly through a fluid exit port (at least 33) located at or above the fluid moving tool (as shown in light of the well fluid arrows 10, in at least figures 2-5).

	In regards to claim 20, Edvardsen further discloses: providing a debris breakup device (at least 2) proximate a lower end of the workstring assembly (as shown in at least figures 1-2), wherein rotation of the upper exterior housing rotates the debris breakup device to break up accumulated debris in the wellbore (at least paragraphs [0041-0047] introduces “The downhole tool string 1 comprises a material dislodging means 2, in the figures depicted as a drill bit, connected to a first end portion 31 of a tool shaft 3”; “The drill bit 2 is rotatable for dislodging material in a well (not shown). The drill bit 2 is rotated by the tool shaft 3”).

	In regards to claim 21, Edvardsen further discloses: a debris breakup device (at least 2) coupled to a lower end of the lower exterior housing (as shown in at least figures 1-2), wherein the lower exterior housing is coupled to the rotational portion such that the lower exterior housing rotates with the rotational portion and the upper exterior housing, and wherein the debris breakup device includes at least one sharpened edge or tooth to break up debris in the wellbore when the a upper exterior housing and lower exterior housing are rotated (at least paragraphs [0041-0047] and figures 1-2 introduces “The second end portion 32 of the tool shaft 3 is connected to the gear 4. The gear 4 is connected to the pump 5 configured to drive the gear 4. The pump 5 is connected to the motor 6 by means of a shaft 51 for driving the pump 5. The pump 5 is driven with a rotational speed delivered from the motor 6. The rotational speed is continued by the pump 5 to the gear 4. The gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5”; “The drill bit 2 is rotatable for dislodging material in a well (not shown). The drill bit 2 is rotated by the tool shaft 3”).

	In regards to claim 14, Edvardsen further discloses: wherein the debris breakup device is selected from the group consisting of a mill, a drill bit, a workover bit, and a rotary shoe (at least paragraphs [0041-0047] and figures 1-2 introduces “The drill bit 2 is rotatable for dislodging material in a well (not shown). The drill bit 2 is rotated by the tool shaft 3”).

Allowable Subject Matter
Claims 5-9, 11-12, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-21 have been considered, but are moot because a new interpretation of the prior art is being applied as it relates to obviousness as detailed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676